Title: Petition of Jesse Page and Wife, 1 December 1803
From: Page, Jesse, and Wife
To: Jefferson, Thomas


               
                  [on or before 1 Dec. 1803]
               
               The Petition of Jesse Page, and Wife, of Ann Arundel County, in the State of Maryland; respectfully sheweth, that they are the Parents of a Profligate Son, who now lies, in Confinement, for Desertion, at the military Corps, in Frederick Town; 
               Your Petitioners would beg Leave, to represent, that they have always sustained a fair and reputable Character, in Society—that their Son, Shadrach Page, from Habits of Intemperance and Intoxication, after having enlisted in the Army, has deserted twice, and is now under Tryal, or Sentence for the Offence:—That they have nothing to plead, in his Behalf: but his Youth and Infirmities:—but confiding in the well known Humanity of the President, they pray, that Mercy may be extended, to their unfortunate Son, and thereby their Afflictions will be lessened: and they, in Duty bound—will &c:
            